Citation Nr: 0832457	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  03-32 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increase in the ratings for lumbar 
spine disorder, currently assigned staged ratings of 10 
percent prior to October 20, 2005, and 20 percent from that 
date.

2.  Entitlement to a rating in excess of 10 percent for a 
left knee disorder. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1977 to December 1989. This case is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued to rate 
the veteran's left knee disorder and lumbar spine disorder 
each as 10 percent disabling and declined to reopen a claim 
seeking service connection for a right knee disorder.  In 
October and December 2003, the veteran perfected his appeals 
in regards to the claims seeking an increased rating for a 
lumbar spine and a left knee disorder, respectively.  He did 
not perfect his appeal in regards to the right knee disorder 
claim and that issue is not before the Board.  In January 
2006, the RO increased the rating assigned to the lumbar 
spine disorder to 20 percent disabling, effective October 20, 
2005.  The Board notes that the rating decisions have 
essentially resulted in staged ratings for lumbar spine 
disorder.  In May 2007, the veteran testified at a 
videoconference hearing before the undersigned; a transcript 
of that hearing is of record.  In July 2007, the Board 
remanded the claim for further development. 

In March 2006 correspondence, the veteran's representative 
appeared to raise a new claim seeking to reopen the 
underlying claim of service connection for a right knee 
disorder.  This matter is referred to the RO for further 
action.  

FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's lumbar spine 
disorder has been manifested in moderate limitation of 
motion; there is no evidence of severe loss of lumbar spine 
motion; forward flexion of the thoracolumbar spine limited to 
30 degrees or less; favorable ankylosis of the entire 
thoracolumbar spine; severe lumbosacral strain, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion; severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief; neurological symptoms warranting a 
separate compensable rating; or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks during the past year.

2.  The veteran's left knee disorder is manifested by 
arthritis with painful motion and mild instability; moderate 
instability, compensable limitation of flexion or extension, 
or ankylosis is not shown.


CONCLUSIONS OF LAW

1.  Prior to October 20, 2005, the criteria for a 20 percent 
rating for thoracolumbar spine disorder have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5292, 
5293, 5295 (prior to September 23, 2002); Code 5293 (from 
September 23, 2002 through September 25, 2003); Codes 5237, 
5242, 5243 (from September 26, 2003).

2.  From October 20, 2005, the criteria for a rating in 
excess of 20 percent rating for thoracolumbar spine disorder 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Codes 5292, 5293, 5295 (prior to September 23, 
2002); Code 5293 (from September 23, 2002 through September 
25, 2003); Codes 5237, 5242, 5243 (from September 26, 2003).

3.  The criteria for a combined 20 percent rating for a left 
knee disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Codes 5010, 5257, 5260, 5261 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In July 2002 (prior to the adjudication on appeal) and August 
2007 letters, the appellant was advised of what type of 
evidence was needed to substantiate the claims, and of his 
and VA's responsibilities in the development of the claims.  
The May 2003 rating decision granted continued to rate the 
left knee and lumbar spine disorders each as 10 percent 
disabling.   

The August 2007 letter discussed the manner in which VA 
determines disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The Boards finds 
that the VCAA notice was adequate as the August 2007 letter, 
which includes Dingess/Hartman notice, informed the appellant 
that, in evaluating claims for increase, VA looked at the 
nature and symptoms of the condition, severity and duration 
of the symptoms, and impact on employment.  The evidence that 
might support a claim for an increased rating was listed.  
The veteran was told that ratings were assigned with regard 
to severity from 0 percent to 100 percent, depending on the 
specific disability.  The claims were subsequently 
readjudicated by March 2008 supplemental statement of the 
case (SSOC).  In addition, the November 2003 statement of the 
case October 2005 SSOC provided notice regarding the specific 
rating criteria used to evaluate the veteran's disabilities.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The actions taken by VA have 
essentially cured any error in the timing of notice.  Thus, 
the Board concludes that the veteran had actual knowledge of 
all notice requirements regarding increased rating claims.  
Therefore, the veteran has been provided with all necessary 
notice regarding his claim for an increased evaluation.  
Vazquez-Flores v. Peake, supra.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

Regarding the duty to assist, the veteran's private and VA 
treatment records have been associated with the claims file.  
The veteran was also provided with multiple VA examinations, 
including in February 2008, to determine the severity of the 
claimed disorders.  In August 2007 correspondence, he was 
specifically asked (via the VCAA letter and pursuant to the 
Board remand), to identify all sources of treatment or 
evaluations he received for his service-connected back and 
knee disorders since October 2005.  He was also asked to send 
any treatment records pertinent to the claimed conditions, 
especially those from the Doctors' Hospital, Houston VAMC, 
and Texas Workers' Compensation Insurance Fund, or to submit 
the enclosed authorization for release of medical information 
form, so that VA may obtain such records.  He did not 
respond. The Court has held that, "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The Board is unaware of any outstanding evidence 
or information.  VA's duty to assist is met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review. 

II.  Factual Background, Criteria, & Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement. 38 C.F.R. 
§ 4.45.  Functional impairment shall also be evaluated on the 
basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. §  
4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

Traumatic arthritis is rated as degenerative arthritis. 38 
C.F.R. § 4.71a, Code 5010. Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint(s) involved.  When limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R. § 
4.71a, Code 5003.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

The Court recently held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).


A.  Lumbosacral Spine Disorder

Treatment records from P & I Management Services, LLC dated 
in October 2001 included an MRI that revealed mild disc space 
narrowing at L5-S1 levels, loss of signal and height at L5-S1 
disc with disc bulge at this level that protruded posteriorly 
and abutted the thecal sac, as well as the bilateral S1 nerve 
root.  Nerve conduction velocity testing evoked potentials 
with findings to include evidence of bilateral lumbosacral 
radiculopathy involving L5-S1.  Physical evaluation revealed 
nonantalgic gait.  The veteran's posture showed a decreased 
lumbar curve, an increased thoracic curve, an increased 
cervical curve, a forward head and the left shoulder was 
higher than the left.  He could heel and toe walk.  Range of 
motion studies showed that forward flexion was to 10 degrees, 
extension was to 10 degrees, right lateral flexion was to 5 
degrees, and left lateral flexion was to 10 degrees.  
Straight leg raising was positive on the right at 60 degrees 
and positive on the left at 60 degrees.  Abdominal muscle 
strength was 4/5, lumbar extensors were 2/5, bilateral upper 
extremities were 4/5, and bilateral lower extremities were 
3+/5. 

Treatment records from Mainland Center for Pain Medicine 
dated in 2002 noted that the veteran had an on-the-job injury 
in November 2000.  After lifting a heavy transformer power 
supply that weighed over 100 pounds, the veteran had an 
instant onset of low back pain with radiating bilateral leg 
pain.  An MRI showed a loss of disc height at the L5-S1 level 
from degeneration which showed bulging posteriorly abutting 
the S1 nerve roots bilaterally.  EMG/nerve conduction tests 
showed bilateral L5 and S1 radiculopathies.  The impression 
was herniated nucleus pulposus L5-S1, lumbar facet syndrome, 
and lumbar radiculitis. 

Treatment records from Southwest Diagnostic and 
Rehabilitation Center dated from February 2002 to 2003 
revealed tenderness to the lumbar paraspinal musculature, in 
the area of L4-S1.  Range of motion studies revealed that the 
veteran had pain past 55 degrees of forward flexion and past 
25 degrees of lumbar extension.  Straight leg raising was 
negative for radicular pain, but caused increased low back 
pain.  Milgram's test caused increased low back pain.  There 
was a positive Kemp's on the left side.  Lower extremity deep 
tendon reflexes were +2 bilaterally.  Motor strength 
evaluation was 4/5 to hip flexor and extensors and 5/5 to the 
rest of the major muscle groups.  Sensory was intact.  It was 
noted that the veteran provided a job description that 
indicated that his position required very heavy physical 
demand level.   He was temporarily disabled and unable to 
work.  A June 2003 record included an assessment of 
discogenic low back pain.  It was noted that the veteran fell 
twice in the past month secondary to his low back pain and 
lumbosacral radiculopathy.  He reported that an onset of 
muscle spasms caused him to fall.  

March 2002 records from Houston Community Hospital included a 
CT scan that showed L4-5 left foraminal recess disc 
herniation with extravasation of contrast.  At L5-S1 central 
subligamentous disc herniation with possible extruded 
fragment and extension of contrast along the left L5 and left 
S1 nerve roots.  There was significant encroachment upon the 
left foraminal recess at this level.  Subsequently in March 
2002, the veteran underwent a lumbar discogram at L4-5 and 
L5-S1 level under fluoroscopic guidance.  

Treatment records from Dr. J. D. R. dated in 2002 noted that 
the veteran had undergone two epidural steroid injections 
without significant pain relief.  His preoperative and 
postoperative diagnosis was lumbar disc disruption.  The 
assessment was persistent lumbar discogenic pain and an L5-S1 
radiculopathy following a work related injury.  A December 
2002 record showed that the veteran's back improved after L5-
S1 intradiscal electrothermal therapy under fluoroscopic 
guidance, but was still symptomatic.  Motor strength, 
sensation and reflexes, were normal in both upper and lower 
extremities.  There was moderate restriction in flexion, 
extension, and rotation of the lumbar spine.  There was 
tenderness to palpation and muscle spasm.  Straight leg 
raising was negative.  It was recommended that he enter a 
pain management program with a physical therapy component.    

January 2002 correspondence from the Dr. T. D. G. showed that 
an MRI scan demonstrated a degenerative disc at L5-S1.  Dr. 
T. D. G. indicated that it was unknown how much of the 
veteran's abnormalities on the MRI scan were pre-existing 
from the injury sustained in service years ago.  

April 2002 to September 2005 treatment records from Houston 
VA Medical Center (VAMC) showed continued treatment for low 
back pain.  Treatment records dated in 2004 showed that the 
veteran had muscle spasms in the low back and noted the 
veteran's reported history of being unable to work for the 
last four years due to low back pain.  

Treatment records from Dr. J. D. R. dated from 2003 to 2004 
found that there was a moderate restriction in flexion, 
extension, and rotation in the lumbar spine.  There was 
tenderness to palpation in the lumbar spine.  Straight-leg 
raising was negative bilaterally.  There was paravertebral 
muscle spasm in the lumbar spine.  

On March 2003 VA examination, range of motion studies 
revealed that the range of motion of the lumbar spine 
remained negligible.  Neurological evaluation revealed 
physiologic and symmetrical reflexes, strength and sensation 
in both lower extremities.  Toe and heel walking were within 
normal limits.  Straight leg raising was negative 
bilaterally.  The veteran maintained a 2 cm asymmetry with 
regard to calf circumferences, smaller on the right.  The 
impression was history of low back pain and history of a work 
related injury to the lower back with persistent 
radiculopathy.  In an April 2003 addendum, the examiner noted 
that the c-file was reviewed.  The examiner noted that the 
medical records reflected a history of chronic low back pain 
which was stable, and at no time were radicular symptoms 
noted in the records he reviewed.  The examiner commented 
that the veteran's current difficulties in the lumbar spine 
were in reasonable medical probability related to his work 
related injury in November 2000.  As to whether or not his 
service-connected lumbosacral strain "predisposed" him to 
the injury led to speculation.  The objective findings of the 
veteran's spine had always been minimal at best prior to his 
work related injury.  He had been documented with disc 
protrusions, which were shown to be present in a significant 
number of asymptomatic individuals.  

May to August 2005 treatment records from Doctors Hospital 
Tidwell showed that the veteran had a history of lumbar 
discogenic pain and agreed to undergo percutaneous lumbar 
transforaminal selective epidural steroid injection, directed 
multilevel lumbar epidurogram, lumbar contrast injection and 
fluoroscopic guidance.  

On October 2005 VA examination, it was noted that the c-file 
was available for review.  The veteran felt that he had 
incapacitating episodes 2-3 times in the last 12 months that 
would last a few days or a whole week.  He wore a back brace 
and used a cane.  He was able to walk four blocks and denied 
a history of falling.  He indicated that he had limitations 
in the activities of daily living such as getting into the 
bath tub and getting dressed.  He stated that he required 
assistance during a flare-up and was unable to ride a 
bicycle.  Driving also affected his back.  Physical 
examination revealed a normal nonantalgic gait.  There was a 
mild to moderate spasm in the thoracolumbar spine.  Forward 
flexion was 0 to 50 degrees, with pain at 50 degrees, 
extension was from 0 to 15 degrees with no pain, left lateral 
flexion was from 0 to 20 degrees with some discomfort between 
10 to 20 degrees, right lateral flexion was from 0 to 30 
degrees with pain between 20 to 30 degrees, and right and 
left lateral rotation was from 0 to 20 degrees with pain 
between 10 to 20 degrees.  He was able to walk on heels to 
toes with some discomfort.  There was no evidence of 
kyphosis, scoliosis, or reversed lordosis.  There was no 
evidence of weakness, lack of endurance, or fatigability 
following repetitive use.  Neurological examination presented 
negative Lasegue's sign.  Motor strength was 5/5 upper and 
lower extremities.  Deep tendon reflexes were adequate with 
+2 and symmetrical.  Sensory examination was within normal 
limits.  

The examiner noted that in August 2005, the veteran was 
physically assaulted and records showed an increase in back 
pain along with exacerbation of the radiculopathy on the 
right side.  Apparently after the veteran took medications 
the symptoms improved and there was no numbness.  The 
impression was lumbar strain with evidence of degenerative 
joint disease of the L5-S1 level.  According to the MRI form 
the Houston VA Hospital there was no evidence of disc 
herniation.  The veteran had a disc protrusion of the L5-S1, 
which was a finding that could be found on a healthy 
individual and it did not have any relationship with the 
symptomatology.  The veteran had a history of a normal EMG 
with findings of neuropathy of unclear etiology.  He also had 
a history of S1 radiculopathy.  The joint function was 
additionally limited by pain after repetitive use and during 
the flare-up.  He had multiple trigger points in a 
nonradicular pattern during the examination.  He also 
overreacted to this stimulus.  The veteran had a lumbar 
strain associated with pain and spasm in a mild degree for 
several years.  The back symptomatology was aggravated by the 
work related injury in 2000, but there was no evidence in the 
VA Hospital to confirm disc herniation or radiculopathy.  

On February 2008 VA examination, it was noted that the c-file 
was reviewed.  The veteran indicated that he did not have any 
incapacitating episodes that required emergency or physician 
visits.  He did not use a cane or any other ambulatory aids 
for his knee or his back.  Physical examination revealed that 
the veteran did not appear to be in any acute distress.  He 
had a normal gait.  He squatted with some guarding.  He could 
get dressed and undress.  He could flex over 75 degrees 
without difficulty or obvious pain or discomfort.  There was 
tenderness at the paraspinal muscles from L3 to the sacrum 
bilaterally.  No spasms were noted.  Motor functions of the 
lower extremities were 5/5 in all muscle groups.  Deep tendon 
reflexes traced to the knees and were absent at the ankle 
bilaterally.  Toes were down going.  Straight leg raising was 
negative with back pain in the supine position at 40 degrees 
and no back pain in the sitting position at 90 degrees.  
Sensations were intact throughout.  He had normal full range 
of motion of both hips and they were nontender.  He could 
heel toe walk without difficulty.  He had normal lumbar 
lordosis.  Range of motion studies revealed that forward 
flexion was 0 to 40 degrees and extension was 0 to 20 
degrees.  There was pain at the endpoints of flexion and 
extension, but no increased pain, fatigue, or incoordination 
with repetitive motion.  Left and right lateral bending was 0 
to 25 degrees and left and right rotation was 0 to 30 
degrees.  There was no pain, fatigue, or incoordination with 
repetitive motion.  There was no subjective evidence of 
radiculopathy or radiculitis.  He had a bazaar electric shock 
down his right leg and into the right side of his brain.  
This was not explained anatomically; this was not explained 
on any MRI, EMG, nerve conduction studies, or physical exam.  
There was no evidence of a herniated disc.  X-rays showed 
some loss of normal disc space height at L5-S1; a slight 
retrolisthesis L5 on S1 was rated as minimal.  The veteran's 
lower back disorder was mild to moderate.  The examiner 
opined that most of the veteran's back symptoms were related 
to degenerative disc disease at L5-S1.  There was no evidence 
of radiculopathy.  The examiner stated that there was no way 
to separate out the veteran's service-connected lumbosacral 
strain from his work injury in 2000 and that to do so would 
be just mere speculation.  There was no evidence of a 
herniated disc and there was no evidence of ankylosis of the 
spine.  The examiner noted that the veteran was not working.  

At the outset, it is noteworthy that the portion of VA's 
Ratings Schedule pertaining to evaluation of disabilities of 
the spine was amended twice during the pendency of this 
appeal.  From their effective dates the veteran is entitled 
to a rating under the revised criteria (if such are found 
more favorable).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent rating if 
it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293 (2002).

Under the interim revised criteria of Code 5293, effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 
6 weeks, during the past 12 months.  A 20 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 2 weeks, but less than 4 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of ratings under Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes. 38 C.F.R. § 4.71a, Code 5293 
(2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Code 5295 (2003).  Lumbosacral strain warrants a 20 percent 
rating where there is muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 
percent rating if it is moderate and a 40 percent rating if 
it is severe. 38 C.F.R. § 4.71a, Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
unfavorable. 38 C.F.R. § 4.71a, Code 5289 (2003).  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle with marked deformity and ankylosis of major joints or 
without other joint involvement warrants a 100 percent 
rating. 38 C.F.R. § 4.71a, Code 5286 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse. 38 C.F.R. 
§ 4.45.

Under the criteria effective from September 26, 2003, 
lumbosacral strain, spondylolisthesis, and degenerative 
arthritis of the spine are rated under the general rating 
formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Codes 5237 and 5242 
(2007).  Intervertebral disc syndrome is rated under the 
general formula for rating diseases and injuries of the spine 
or based on incapacitating episodes (outlined above), 
whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 
4.71a, Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is to 140 degrees.  Third, 
in exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation. Fourth, each range of motion should be rounded to 
the nearest 5 degrees.

On review of the record, the Board finds that, based on the 
facts shown, the veteran's low back disability was manifested 
by no more than a moderate loss of range of motion of the 
lumbar spine.  See Hart, supra.  The Board notes that an 
October 2001 treatment record from P & I Management Services 
reported that forward flexion was to 10 degrees, extension 
was to 10 degrees, right lateral flexion was to 5 degrees, 
and left lateral flexion was to 10 degrees.  However, this 
appeared to be an anomaly as the majority of the veteran's 
treatment records and evaluations reported his forward 
flexion in the 40 to 55 range.  Treatment records within four 
months of the October 2001 record indicated that the veteran 
began to have pain at 55 degrees forward flexion.  See 
Southwest Diagnostic and Rehabilitation Center treatment 
records.  Also, treatment records throughout the appeal 
period from Dr. J. D. R. reported that the veteran had 
moderate restriction in flexion, extension, and rotation of 
the lumbar spine.  October 2005 VA examination reported 
forward flexion to 50 degrees, extension from 0 to 15 
degrees, left lateral flexion from 0 to 20 degrees with some 
discomfort between 10 to 20 degrees, right lateral flexion 
from 0 to 30 degrees with pain between 20 to 30 degrees, and 
right and left lateral rotation from 0 to 20 degrees with 
pain between 10 to 20 degrees.  February 2008 VA examination 
revealed that forward flexion was 0 to 40 degrees, extension 
was 0 to 20 degrees, left and right lateral bending was 0 to 
25 degrees, and left and right rotation was 0 to 30 degrees.  
There was pain at the endpoints of flexion and extension.  
There was no increased pain, fatigue, or incoordination with 
repetitive motion.  Here, the evidence indicated that the 
veteran's range of motion of the lumbar spine more closely 
approximated a moderate loss, which warranted a 20 percent 
rating, but no higher.  Even considering the DeLuca factors, 
there was no evidence of severe limitation of motion to 
warrant a 40 percent rating under Code 5292.  Also, x-rays 
demonstrated that there was no vertebral fracture to warrant 
an extra 10 percent rating for demonstrable deformity of a 
vertebral body from fracture.    

In order to warrant a rating in excess of 20 percent, the 
Board considered other potentially applicable codes.  
Although a review of the record showed that there was 
tenderness to palpation over the lumbosacral area and at time 
muscles spasms there was no evidence of severe lumbosacral 
strain with listing of the whole spine, positive 
Goldthwaite's sign, marked limitation with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, which 
was necessary findings to achieve a 40 percent rating under 
Code 5295.  No such symptoms were clinically shown.  

There was also no evidence to support a rating in excess of 
20 percent under the criteria governing intervertebral disc 
syndrome under the criteria in effect prior to September 23, 
2002, that required severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief (Code 5293). 
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  On 
February 2008 VA examination, the examiner indicated that 
most of the veteran's back symptoms were related to 
degenerative disc disease at L5-S1.  However, the Board finds 
that the symptoms presented did not rise to the level of 
recurring attacks of severe intervertebral disc syndrome with 
only intermittent relief to warrant a 40 percent rating under 
Code 5293.  

A December 2002 record from Dr. J. D. R. showed that the 
veteran's back improved after L5-S1 intradiscal 
electrothermal therapy under fluoroscopic guidance in March 
2002, but was still symptomatic.  Motor strength, sensation 
and reflexes, were normal in both upper and lower 
extremities.  On March 2003 VA examination, a neurological 
evaluation revealed physiologic and symmetrical reflexes, 
strength and sensation in both lower extremities.  Toe and 
heel walking were within normal limits.  Straight leg raising 
was negative bilaterally.  On October 2005 VA examination, he 
was able to walk on heels to toes with some discomfort.  
Neurological examination presented negative Lasegue's sign.  
Motor strength was 5/5 upper and lower extremities.  Deep 
tendon reflexes were adequate with +2 and symmetrical.  
Sensory examination was within normal limits.  The veteran 
had a history of a normal EMG with findings of neuropathy of 
unclear etiology.  He also had a history of S1 radiculopathy.  
The back symptomatology was aggravated by the work related 
injury in 2000, but there was no evidence in the VA Hospital 
records to confirm disc herniation or radiculopathy.  On 
February 2008 VA examination, motor functions of the lower 
extremities were 5/5 in all muscle groups.  Deep tendon 
reflexes traced to the knees and were absent at the ankle 
bilaterally.  Toes were down going.  Straight leg raising was 
negative with back pain in the supine position at 40 degrees 
and no back pain in the sitting position at 90 degrees.  
Sensations were intact throughout.  He could heel toe walk 
without difficulty.  He had normal lumbar lordosis.  There 
was no subjective evidence of radiculopathy or radiculitis.  
He had a bazaar electric shock down his right leg and into 
the right side of his brain.  This was not explained 
anatomically; this was no explained on any MRI, EMG, nerve 
conduction studies, or physical exam.  There was no evidence 
of a herniated disc.  There was no evidence of radiculopathy.  
 
Therefore, there was also no evidence that the veteran 
suffered from mild, incomplete paralysis of the sciatic or 
peroneal nerve so as to warrant a separate compensable rating 
based on neurological residuals. See 38 C.F.R. § 4.124a, 
Codes 8520, 8521.

Effective from September 23, 2002, VA's rating schedule 
allowed for intervertebral disc syndrome to be rated either 
on the basis of the total duration of incapacitating episodes 
over the past 12 months, or by combining separate evaluations 
for orthopedic and neurologic manifestations, whichever 
method results in a higher evaluation.  Here, the medical 
evidence does not show, nor does the veteran allege, that he 
has had any incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months that would warrant a higher 40 percent rating.  
Although the veteran reported during his October 2005 VA 
examination that he had incapacitating episodes 2-3 times in 
the last 12 months, that would last a few days or a whole 
week, there was no indication that he was prescribed bedrest 
by a physician during any one of these episodes.  On February 
2008 VA examination, the veteran indicated that he did not 
have any incapacitating episodes that required emergency or 
physician visits.  Therefore, assigning a rating in excess of 
20 percent on the basis of incapacitating episodes is not 
indicated. 

The orthopedic manifestations of the veteran's service 
connected disability are no more than moderate at worst, 
warranting no more than a 20 percent rating.  This 20 percent 
rating may be combined with a rating for the neurological 
manifestations of the disability.  As mentioned above, 
multiple VA examinations indicated that there was no evidence 
of radiculopathy related to the veteran's lumbar spine 
disorder.  Therefore, a compensable (10 percent) rating under 
Code 8520 (which would be combined with the rating for 
orthopedic manifestations) is not warranted.

Under the most recent revision (effective September 26, 
2003), intervertebral disc syndrome (Code 5243) may be rated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or based on incapacitating episodes, 
whichever method results in the higher rating.  As 
incapacitating episodes of a total duration of at least four 
weeks but less than six weeks during the past 12 months were 
not shown, a higher rating on that basis is not indicated.  
Under the General Rating Formula (which also includes 
lumbosacral strain), a rating in excess of 20 percent is only 
possible when there is ankylosis or limitation of 
thoracolumbar spine with forward flexion to 30 degrees or 
less.  After reviewing the entire disability picture, and 
multiple records and VA examinations reports, the veteran's 
forward flexion mostly ranged between 40 and 55 degrees.  
There was no pain, fatigue, or incoordination with repetitive 
motion.  Consequently a 20 percent rating, but no higher 
under the General Rating Formula is warranted.

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond what he is presently 
being compensated for in the 20 percent rating. 38 C.F.R. 
§§ 4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).

The Board notes that the RO had assigned staged ratings to 
this disability.  Specifically, the RO has assigned this 
disability a 10 percent rating prior to October 20, 2005 and 
a 20 percent rating from that date.  After reviewing the 
evidence of record, the Board concludes that the veteran's 
service-connected lumbar spine disorder warrants a 20 percent 
disability rating.  Thus, with application of the benefit-of-
the-doubt rule, 38 U.S.C.A. § 5107(b), the Board finds that 
during the course of the appeal period prior to October 20, 
2005, a higher rating of 20 percent is warranted for the 
veteran's lumbar spine disorder.  However, there is a 
preponderance of the evidence against a rating in excess of 
20 percent.  38 U.S.C.A. § 5107.  There are no identifiable 
periods of time, throughout the appeal period in which the 
veteran's lumbar spine disorder had been persistently more 
severe than the extent of disability contemplated under the 
assigned 20 percent rating, and thus higher "staged ratings" 
are not warranted.  Hart, supra.

Also considered was referral of the case for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
but the Board finds no basis for further action on this 
question as there are no circumstances presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual beyond what is already being 
compensated for in the rating schedule.

B.  Left Knee Disorder

Treatment records from Parker Rehab dated in November 2001 
showed that valgus stress test of the left and right knees 
elicited pain with noted laxity of the appropriate ligaments.  
McMurray's test of the left knee elicited pain and 
demonstrated ligament laxity.  Anterior and posterior drawer 
test of the knees bilaterally elicited pain with noted 
ligament laxity.  

On March 2003 VA examination, the veteran had complaints of 
pain in both knees along the medial aspect.  He stated that 
the symptoms increased with repetitive activity and he had 
difficulty climbing or squatting.  He had no history of 
recent attention to the left knee.  Physical examination 
revealed full active range of motion with no effusion.  He 
had tenderness to palpation along the medial joint lines 
bilaterally.  There was no evidence of instability on 
anterior posterior drawer or anterior Lachman's in either 
knee.  No significant patellofemoral symptoms were noted in 
either knee.  The impression was history of a left knee 
injury.  

On October 2005 VA examination, it was noted that the c-file 
was available for review.  Examination of the veteran's left 
knee presented no evidence of swelling with tenderness in the 
medial aspect during palpation.  The range of motion of the 
left knee was from 0 to 140 degrees with no pain and full 
extension.  Lachman's test and anterior and posterior drawer 
test were negative with no varus or valgus in the neutral and 
30 degrees of flexion.  McMurray's test was negative.  There 
was no evidence of pain, weakness, lack of endurance or 
fatigability affecting the joint function.  The impression 
was left knee injury with minimal to mild residuals.  The 
joint function was not limited by any factor.  

On February 2008 VA examination, it was noted that the c-file 
was reviewed.  The veteran had complaints of his knee giving 
way.  Going up and down the stairs aggravated his knee.  He 
described no swelling, catching, or locking.  He stated that 
he wore a brace when he went bike riding or exercised, 
otherwise he did not use a cane or any other ambulatory aids 
for his knee or his back.  He had complaints of some pain 
with pivoting maneuvers.  He described no acute flare ups or 
incapacitating events.  He did not take any medications for 
his knee.  There was no injury or surgery to the knee.  
Physical examination revealed that there was no effusion.  
The knee was stable to varus valgus stress testing both in 
extension and 30 degrees of flexion.  He had a negative 
Lachman test, anterior posterior drawer test, and McMurray's 
test.  There was no joint line tenderness.  There were no 
posterior masses.  Range of motion was 0 to 140 degrees both 
active and passive and against resistance.  He had some 
patella crepitus with range of motion from 30 degrees to 50 
degrees, but there was no pain, fatigue, or incoordination 
with exam or repetitive motion.  After x-rays, and physical 
examination the diagnosis was patellofemoral syndrome with 
minimal arthritic changes in the patellofemoral joint.  The 
knee was mild.  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when limitation of knee motion is compensable or 
(under Code 5003 or 5010), when there is X-ray evidence of 
arthritis together with a finding of painful motion.

Codes 5010, 5003 provide for rating arthritis based on 
limitation of motion.  38 C.F.R. §  4.71a.  If limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each major joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The two codes for rating knee disability based on limitation 
of motion are Code 5260 (for limitation of flexion) and Code 
5261 (for limitation of extension).  Under Code 5260 a 0 
percent rating is warranted when flexion is limited to 60 
degrees; 10 percent when limited to 45 degrees; 20 percent 
when limited to 30 degrees; and 30 percent when limited to 15 
degrees.  Under Code 5261, a 0 percent rating is warranted 
when extension is limited to 5 degrees; 10 percent when 
limited to 10 degrees; 20 percent when limited to 15 degrees, 
and 30 percent when limited to 20 degrees.  Higher ratings 
are available for more severe limitations.  [Plate II, 
reflects that normal extension of the knee is to zero 
degrees, and normal flexion is to 140 degrees.] Id.

Under Code 5257 (for recurrent subluxation or lateral 
instability) a 10 percent rating is warranted when such 
disability is slight, a 20 percent rating when moderate, and 
a 30 percent rating when severe. 38 C.F.R. § 4.71a.

Here, the veteran's left knee disorder has been rated 10 
percent disabling under Code 5260 (for limitation of 
flexion).  The evidence of record shows flexion to 
140 degrees and normal extension to 0 degrees.  Consequently, 
a compensable rating is not warranted under either Code 5260 
or Code 5261 and the veteran's schedular rating for 
limitation of motion of the right knee is limited to the 
10 percent (maximum) awarded under Codes 5010, 5003 for 
arthritis of the knee with painful motion.  

As noted above, it is also possible to assign a separate 
rating under Code 5257 for instability or subluxation.   
Here, treatment records dated in November 2001, shortly 
before the veteran filed his increased rating claim, showed 
that valgus stress test of the left and right knees elicited 
pain with noted laxity of the appropriate ligaments.  
McMurray's test of the left knee elicited pain and 
demonstrated ligament laxity.  Anterior and posterior drawer 
test of the knees bilaterally elicited pain with noted 
ligament laxity.  Although recent orthopedic evaluations did 
not find objective evidence of left knee subluxation or 
instability, the veteran had a history of his knee giving way 
with recent complaints.  Therefore, the disability picture 
presented reasonably reflected slight recurrent subluxation, 
warranting a 20 percent rating.  There was no competent 
(medical) evidence that subluxation or instability of the 
veteran's left knee was more than slight.
 
For a higher rating (under other potentially applicable 
diagnostic codes) one must look to either Code 5262 (for 
impairment of tibia and fibula with nonunion or malunion with 
marked knee disability) or 5256 (for ankylosis of the knee).  
Neither nonunion nor malunion of the tibia or fibula has ever 
been reported, and the left knee has never been described as 
ankylosed.  Accordingly, the other potentially applicable 
codes are not for consideration.

While the veteran may assert that his left knee 
instability/subluxation was more than slight during this time 
period, or that he had more limitation in the knee than what 
was reflected in the record, as a layperson, his opinion in 
this matter is not competent medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Hence, a rating 
in excess of 10 percent for instability/subluxation and a 
rating in excess of 10 percent for painful limitation of 
motion is not warranted.

Combining the 10 percent rating for subluxation/instability 
with the 10 percent rating for limitation of extension 
results in a combined 20 percent rating for the service 
connected left knee disorder.  On close review of the entire 
record the Board found no distinct period during which the 
criteria for the next higher (30 percent) rating were met.  
See Hart v. Mansfield, 21 Vet. App. 506 (2007).


ORDER

Prior to October 20, 2005 a 20 percent rating, but not more, 
for a lumbar spine disorder is granted, subject to the 
controlling laws and regulations governing the payment of 
monetary awards, and from October 20, 2005 a rating in excess 
20 percent rating for a lumbar spine disorder is denied.

A combined rating of 20 percent for a left knee disorder is 
granted, subject to the controlling laws and regulations 
governing the payment of monetary awards. 



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


